18 So.3d 1199 (2009)
Lynn Marie PARKS, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D09-2187.
District Court of Appeal of Florida, Third District.
September 30, 2009.
Lynn Marie Parks, in proper person.
Bill McCollum, Attorney General, and Richard L. Polin, Chief Assistant Attorney General, for appellee.
Before COPE and GERSTEN, JJ., and SCHWARTZ, Senior Judge.
PER CURIAM.
This is an appeal of an order summarily denying a motion under Florida Rule of Criminal Procedure 3.800(a). On appeal from a summary denial, this Court must reverse unless the postconviction record, see Fla. R.App. P. 9.141(b)(2)(A), shows conclusively that the appellant is entitled to no relief. See Fla. R.App. P. 9.141(b)(2)(D).
Because, as the state agrees, the record now before us fails to make the required showing, we reverse the order and remand for further proceedings. If the trial court again enters an order summarily denying the postconviction motion, the court shall attach record excerpts, including the most recent sentencing transcript and plea colloquy or any written agreement regarding credit for time served, conclusively showing that the appellant is not entitled to an additional 87 days of jail time credit. See Joyner v. State, 988 So.2d 670 (Fla. 3d DCA 2008); Langdon v. State, 947 So.2d 460 (Fla. 3d DCA 2007) (on clarification).
Reversed and remanded for further proceedings.